Exhibit 10.1
AMENDMENT NO. 4
TO
AMENDED & RESTATED FINANCING AGREEMENT
This Amendment No. 4 to Amended & Restated Financing Agreement (this “Amendment
No. 4”) is entered into as of May 13, 2010, by and among G-III Leather Fashions,
Inc., a New York corporation (“G-III Inc.”), J. Percy for Marvin Richards, Ltd.,
a New York corporation (“JPMR”), CK Outerwear, LLC, a New York limited liability
company (“CKO”), A. Marc & Co., Inc., a New York corporation (“AMC”), Andrew &
Suzanne Company Inc., a New York corporation (“A&S”), AM Retail Group, Inc., a
Delaware corporation (“AMRGI”, and together with G-III Inc., JPMR, CKO, AMC and
A&S, individually a “Company” and collectively, the “Companies”), JPMorgan Chase
Bank N.A. (“JPMC”), The CIT Group/Commercial Services, Inc., a New York
corporation (“CIT”) (JPMC, CIT and the other financial institutions which are
now or hereafter become a party to the Financing Agreement (as hereafter
defined) each a “Lender” and collectively, “Lenders”), and JPMC, as successor
agent to CIT, as agent for Lenders (JPMC, in such capacity, “Agent”).
BACKGROUND
The Companies, Agent and Lenders are parties to an Amended and Restated
Financing Agreement, dated as of April 3, 2008 (as amended by Joinder and
Amendment No. 1 to Amended and Restated Financing Agreement dated as of July 21,
2008, Amendment No. 2 to Amended and Restated Financing Agreement dated as of
April 20, 2009, Amendment No. 3 to Amended & Restated Financing Agreement dated
as of August 31, 2009, and as further amended, restated, modified and/or
supplemented from time to time, the “Financing Agreement”) pursuant to which
Agent and Lenders provide the Companies with certain financial accommodations.
The Companies have requested Agent and Lenders to (a) extend the Termination
Date set forth in the Financing Agreement from July 11, 2011 to July 31, 2013,
(b) increase the Line of Credit from $250,000,000 to $300,000,000, (c) lower the
interest rates applicable to the Loans by one-quarter of one percent (0.25%) and
(d) make certain other modifications to the Financing Agreement. Agent and
Lenders are willing to agree to such extension, increase the Line of Credit,
lower the interest rates and amend certain of the terms of the Financing
Agreement, all as hereinafter set forth.
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of the Companies by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Financing Agreement.

 

 



--------------------------------------------------------------------------------



 



2. Amendments to Financing Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 3 below, the Financing Agreement is hereby
amended as follows:
(a) Section 1.1 of the Financing Agreement is hereby amended by inserting a
definition for the new term “Net Equity Raised and Retained”, in its appropriate
alphabetical order, to provide as follows:
Net Equity Raised and Retained shall mean an amount equal to (a) 100% of the net
cash proceeds from the sale of equity securities by Parent at any time during
the period from November 1, 2009 through the Termination Date minus (b) any
Permitted Distributions during the period from the date such equity securities
are issued through the date of the applicable acquisition and minus (c) any “net
cash losses” sustained by Parent and its Subsidiaries during the period from the
date such equity securities are issued through the date of the applicable
acquisition. For purposes of this definition, “net cash losses” shall mean
(x) all earnings of Parent and its Subsidiaries on a consolidated basis for such
period before depreciation and amortization expenses minus (y) Capital
Expenditures during such period.
(b) Section 1.1 of the Financing Agreement is hereby further amended by
restating the definitions of the terms “Applicable Margin”, “Commitment”, “Line
of Credit”, “Line of Credit Fee”, “Revolving Line of Credit”, “Supplemental
Amount” and “Termination Date” to provide as follows:
Applicable Margin shall mean, with respect to (a) the Revolving Loans, plus
0.50% for Chase Bank Rate Loans and 2.75% for LIBOR Loans, (b) standby Letters
of Credit, 1.50%, (c) documentary Letters of Credit, 0.125%, or (d) Bankers
Acceptances, the discount rate of JPMorgan Chase Bank, N.A. plus 2.50%.
Commitment shall mean, as to each Lender, the amount of the Commitment for such
Lender set forth (a) on the signature page to this Financing Agreement, (b) in
the Assignment and Transfer Agreement to which such Lender is a party, or (c) on
the signature page to any amendment to this Agreement executed by all Lenders,
as such amount may be reduced or increased in accordance with the provisions of
Section 13.4(b) or any other applicable provision of this Financing Agreement.
Line of Credit shall mean, with the aggregate commitment of the Lenders in an
amount equal to $300,000,000 to (a) make Revolving Loans pursuant to Section 3
of this Financing Agreement, and (b) assist any Company in opening Letters of
Credit and/or Bankers Acceptances pursuant to Section 5 of this Financing
Agreement.
Line of Credit Fee shall mean, for any month, the product obtained by
multiplying (a) (i) the amount of the Revolving Line of Credit minus (ii) the
average daily principal balance of Revolving Loans and the average daily undrawn
amount of Letters of Credit, Bankers Acceptances, Steamship Guarantees and
Airway Releases outstanding during such month, times (b) one-quarter of one
percent (0.25%) per annum for the number of days in said month; provided,
however, that the Line of Credit Fee during any one year period commencing on
each April 1 and ending on the day before each anniversary thereof shall not
exceed $375,000.

 

2



--------------------------------------------------------------------------------



 



Revolving Line of Credit shall mean the Commitments of the Lenders to make
Revolving Loans pursuant to Section 3 of this Financing Agreement and assist the
Companies in opening Letters of Credit, Bankers Acceptances, Steamship
Guarantees and Airway Releases pursuant to Section 5 of this Financing
Agreement, in an aggregate amount equal to $300,000,000.
Supplemental Amount shall mean the following amounts during the following
periods during each calendar year, in each case minus all Supplemental Amount
Reductions:

          Period   Supplemental Amount            
May 1 through and including May 31
  $ 20,000,000  
June 1 through and including June 30
  $ 30,000,000  
July 1 through and including July 31
  $ 35,000,000  
August 1 through and including September 29
  $ 40,000,000  
September 30 through and including October 15
  $ 0  

Termination Date shall mean July 31, 2013.
(c) Clause (d) of the definition of “Permitted Distributions” appearing in
Section 1.1 of the Financing Agreement is hereby amended by inserting the
following immediately prior to the words “to fund a Special Capital Expenditure”
appearing therein:
either (A) in connection with a Permitted Acquisition or (B)

 

3



--------------------------------------------------------------------------------



 



(d) Paragraph 7.3(a) of the Financing Agreement is hereby amended by restating
the required Senior Leverage Ratio levels to be maintained as at the end of each
fiscal quarter ending after the date hereof, on a trailing twelve months basis,
to be not greater than the following for the applicable test period:

          Twelve Months Ending   Senior Leverage Ratio            
April 30, 2010
    2.50 to 1.00  
July 31, 2010
    5.00 to 1.00  
October 31, 2010
    5.60 to 1.00  
January 31, 2011
    2.40 to 1.00  
April 30, 2011
    2.50 to 1.00  
July 31, 2011
    5.00 to 1.00  
October 31, 2011
    5.60 to 1.00  
January 31, 2012
    2.40 to 1.00  
April 30, 2012
    2.50 to 1.00  
July 31, 2012
    5.00 to 1.00  
October 31, 2012
    5.60 to 1.00  
January 31, 2013
    2.40 to 1.00  
April 30, 2013
    2.50 to 1.00  

(e) Paragraph 7.3(b) of the Financing Agreement is hereby amended by restating
the required Fixed Charge Coverage Ratio levels to be maintained as at the end
of each fiscal quarter ending after the date hereof, on a trailing twelve months
basis, to be not less than the following for the applicable test period:

          Twelve Months Ending   Fixed Charge Coverage Ratio            
April 30, 2010
    1.00 to 1.00  
July 31, 2010
    1.00 to 1.00  
October 31, 2010
    1.10 to 1.00  
January 31, 2011
    1.10 to 1.00  
April 30, 2011
    1.00 to 1.00  
July 31, 2011
    1.00 to 1.00  
October 31, 2011
    1.10 to 1.00  
January 31, 2012
    1.10 to 1.00  
April 30, 2012
    1.00 to 1.00  
July 31, 2012
    1.00 to 1.00  
October 31, 2012
    1.10 to 1.00  
January 31, 2013
    1.10 to 1.00  
April 30, 2013
    1.00 to 1.00  

(f) Paragraph 7.4(g)(I) of the Financing Agreement is hereby amended and
restated in its entirety to provide as follows:
(I) the aggregate consideration in respect of all acquisitions contemplated by
this clause (g) shall not exceed, during the period commencing May 1, 2010 and
continuing through the Termination Date, the sum of (x) $35,000,000 in cash
(whether payable on or prior to the closing thereof or at any time thereafter
through and including the Termination Date, but excluding any contingent “earn
out” payments relating to such Permitted Acquisition; provided, however, that no
more than $5,000,000 of such amount shall be available for acquisitions that are
not in the same line of business as the Companies on the Closing Date or a
complementary line of business), plus (y) an amount equal to any consideration
payable in the form of additional capital stock of Parent issued to the
applicable seller in connection with such acquisition (“Seller Issued Equity”),
plus (z) without duplication of any Seller Issued Equity, an amount equal to any
Net Equity Raised and Retained; provided, further, that the aggregate
consideration (whether cash or non-cash) in respect of all acquisitions
contemplated by this clause (g) shall not exceed, during the term of this
Agreement, the sum of $70,000,000;

 

4



--------------------------------------------------------------------------------



 



(g) Paragraph 7.4(l) of the Financing Agreement is hereby deleted in its
entirety.
(h) Paragraph 10.1(k) of the Financing Agreement is hereby deleted in its
entirety.
3. Conditions of Effectiveness. This Amendment No. 4 shall become effective as
of the date hereof upon satisfaction of the following conditions: Agent shall
have received:
(a) Fifteen (15) copies of this Amendment No. 4 duly executed by the Companies,
Agent and all Lenders, and consented to by each Guarantor;
(b) Payment of an amendment fee in an amount equal to 15 basis points on the
aggregate amount of the Commitments in effect immediately prior to the date
hereof, for an aggregate amendment fee of $375,000, for the ratable benefit of
all Lenders, which fee shall be fully earned and non-refundable on the effective
date of this Amendment No. 4;
(c) Payment of an upfront fee in an amount equal to 25 basis points on the
aggregate $50,000,000 increase in the Commitments as of the effective date of
this Amendment No. 4, for an aggregate upfront fee of $125,000, for the ratable
benefit of all Lenders increasing their Commitment as of the effective date of
this Amendment No. 4, pro rata based upon each Lender’s respective increase,
which fee shall be fully earned and non-refundable on the effective date of this
Amendment No. 4; and
(d) such other certificates, instruments, documents and agreements as may
reasonably be required by Agent or its counsel, each of which shall be in form
and substance satisfactory to Agent and its counsel.
4. Representations and Warranties. Each of the Companies hereby represents,
warrants and covenants as follows:
(a) This Amendment No. 4, the Financing Agreement and the other Loan Documents
are and shall continue to be legal, valid and binding obligations of each of
Companies and Guarantors, respectively, and are enforceable against each Company
and each Guarantor in accordance with their respective terms.

 

5



--------------------------------------------------------------------------------



 



(b) Upon the effectiveness of this Amendment No. 4, each Company and each
Guarantor hereby reaffirms all covenants, representations and warranties made in
the Financing Agreement and the other Loan Documents and agrees that all such
covenants, representations and warranties shall be deemed to have been remade
and are true and correct in all material respects as of the effective date of
this Amendment No. 4, after giving effect to this Amendment No. 4, provided,
however, that the information contained in the Schedules attached to the
Financing Agreement continues to be true, correct and complete as of the Closing
Date, and there have been no changes to such matters as of the date hereof
except to the extent any such change would not have a Material Adverse Effect,
constitute a Default or Event or Default, or otherwise require notice to the
Agent in accordance with the terms of the Financing Agreement.
(c) Each Company and each Guarantor has the corporate or limited liability
company power, and has been duly authorized by all requisite corporate or
limited liability company action, to execute and deliver this Amendment No. 4
and to perform its obligations hereunder. This Amendment No. 4 has been duly
executed and delivered by each Company and consented to by each Guarantor.
(d) Each Company has no defense, counterclaim or offset with respect to any of
the Loan Documents.
(e) The Loan Documents are in full force and effect, and are hereby ratified and
confirmed.
(f) The recitals set forth in the Background section above are truthful and
accurate and are an operative part of this Amendment No. 4.
(g) Agent and Lenders have and will continue to have a valid first priority lien
and security interest in all Collateral except for liens permitted by the
Financing Agreement, and each Company and each Guarantor expressly reaffirms all
guarantees, security interests and liens granted to Agent and Lenders pursuant
to the Loan Documents.
(h) No Defaults or Events of Default are in existence.
5. Effect of Agreement.
(a) Except as specifically modified herein, the Financing Agreement, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
(b) The execution, delivery and effectiveness of Amendment No. 4 shall not
operate as a waiver of any right, power or remedy of Agent or any Lender, nor
constitute a waiver of any provision of the Financing Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.
6. Governing Law. This Amendment No. 4 shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
New York.

 

6



--------------------------------------------------------------------------------



 



7. Headings. Section headings in this Amendment No. 4 are included herein for
convenience of reference only and shall not constitute a part of this Amendment
No. 4 for any other purpose.
8. Counterparts; Facsimile. This Amendment No. 4 may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile or other electronic
transmission (including in “pdf” format) shall be deemed to be an original
signature hereto.
[signature pages follow]

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amendment No. 4 has been duly executed as of the day
and year first written above.

                  G-III LEATHER FASHIONS, INC., as         a Company and the
Funds Administrator    
 
           
 
  By:   /s/ Neal S. Nackman
 
Name: Neal S. Nackman    
 
      Title: Vice President — Finance    
 
                J. PERCY FOR MARVIN RICHARDS, LTD., as a Company    
 
           
 
  By:   /s/ Neal S. Nackman
 
Name: Neal S. Nackman    
 
      Title: Secretary    
 
                CK OUTERWEAR, LLC, as a Company    
 
           
 
  By:   /s/ Neal S. Nackman
 
Name: Neal S. Nackman    
 
      Title: Secretary    
 
                A. MARC & CO., INC., as a Company    
 
           
 
  By:   /s/ Neal S. Nackman
 
Name: Neal S. Nackman    
 
      Title: Vice President — Finance and Secretary    
 
                ANDREW & SUZANNE COMPANY INC., as a Company    
 
           
 
  By:   /s/ Neal S. Nackman
 
Name: Neal S. Nackman    
 
      Title: Vice President — Finance and Secretary    

Signature page to Amendment No. 4- 1852027

 

 



--------------------------------------------------------------------------------



 



                  AM RETAIL GROUP, INC., as a Company    
 
           
 
  By:   /s/ Michael Brady
 
Name: Michael Brady    
 
      Title: Controller and Vice President    
 
                JPMORGAN CHASE BANK, N.A., as Lender and as Agent    
 
           
 
  By:   /s/ Donna M. DiForio
 
Name: Donna M. DiForio    
 
      Title: Vice President    
 
                Commitment: $42,500,000         Pro Rata Percentage: 14.168%    
 
                THE CIT GROUP/COMMERCIAL SERVICES, INC., as Lender    
 
           
 
  By:   /s/ Edward J. Ahearn
 
Name: Edward J. Ahearn    
 
      Title: Senior Vice President    
 
                Commitment: $15,000,000         Pro Rata Percentage: 5.000%    
 
                HSBC BANK USA, NATIONAL ASSOCIATION, as Lender    
 
           
 
  By:   /s/ Michael P. Behuniak
 
Name: Michael P. Behuniak    
 
      Title:
 
          Commitment: $38,500,000         Pro Rata Percentage: 12.833%    

Signature page to Amendment No. 4- 1852027

 

 



--------------------------------------------------------------------------------



 



             
 
                SOVEREIGN BANK, as Lender    
 
           
 
  By:   /s/ Matilda Reyes
 
Name: Matilda Reyes    
 
      Title: Senior Vice President    
 
                Commitment: $30,000,000         Pro Rata Percentage: 10.000%    
 
                ISRAEL DISCOUNT BANK OF NEW YORK, as Lender    
 
           
 
  By:   /s/ Irene B. Spector    
 
           
 
      Name: Irene B. Spector    
 
      Title: Vice President    
 
           
 
  By:   /s/ George Commander    
 
           
 
      Name: George Commander    
 
      Title: Senior Vice President    
 
                Commitment: $30,000,000         Pro Rata Percentage: 10.000%    
 
                TD BANK, N.A., as Lender    
 
           
 
  By:   /s/ Evan Kraus    
 
           
 
      Name: Evan Kraus    
 
      Title: Vice President           Commitment: $30,000,000         Pro Rata
Percentage: 10.000%    

Signature page to Amendment No. 4- 1852027

 

 



--------------------------------------------------------------------------------



 



             
 
                SIGNATURE BANK, as Lender    
 
           
 
  By:   /s/ Susan M. Duggan    
 
           
 
      Name: Susan M. Duggan    
 
      Title: Senior Lender & Vice President    
 
                Commitment: $15,000,000         Pro Rata Percentage: 5.000%    
 
                BANK LEUMI USA, as Lender    
 
           
 
  By:   /s/ Iris Steinhardt    
 
           
 
      Name: Iris Steinhardt    
 
      Title: Vice President    
 
           
 
  By:   /s/ Nancy Pulla
 
Name: Nancy Pulla    
 
      Title: Assistant Vice President    
 
                Commitment: $18,500,000         Pro Rata Percentage: 6.166%    
 
                WEBSTER BUSINESS CREDIT, as Lender    
 
           
 
  By:   /s/ Daniel Stampfel    
 
           
 
      Name: Daniel Stampfel    
 
      Title: Vice President           Commitment: $18,500,000         Pro Rata
Percentage: 6.166%    

Signature page to Amendment No. 4- 1852027

 

 



--------------------------------------------------------------------------------



 



             
 
                BANK OF AMERICA, N.A., as Lender    
 
           
 
  By:   /s/ Naomi Hasegawa    
 
           
 
      Name: Naomi Hasegawa    
 
      Title: Vice President    
 
                Commitment: $28,500,000         Pro Rata Percentage: 9.500%    
 
                WELLS FARGO BANK, N.A., as Lender    
 
           
 
  By:   /s/ Robert Maichin
 
Name: Robert Maichin    
 
      Title: Senior Vice President    
 
                Commitment: $33,500,000         Pro Rata Percentage: 11.167%    
 
                ACKNOWLEDGED AND AGREED TO         BY EACH OF THE GUARANTORS:  
 
 
                G-III APPAREL GROUP, LTD.    
 
           
 
  By:   /s/ Neal S. Nackman
 
Name: Neal S. Nackman    
 
      Title: Chief Financial Officer and Treasurer    
 
                G-III RETAIL OUTLETS INC.    
 
           
 
  By:   /s/ Neal S. Nackman
 
Name: Neal S. Nackman    
 
      Title: Vice President — Finance    

Signature page to Amendment No. 4- 1852027

 

 



--------------------------------------------------------------------------------



 



                  G-III LICENSE COMPANY, LLC           By: G-III Apparel Group,
Ltd.    
 
           
 
  By:   /s/ Neal S. Nackman
 
Name: Neal S. Nackman    
 
      Title: Chief Financial Officer & Treasurer    
 
                G-III BRANDS, LTD.    
 
           
 
  By:   /s/ Neal S. Nackman
 
Name: Neal S. Nackman    
 
      Title: Vice President — Finance    
 
                AM APPAREL HOLDINGS, INC.    
 
           
 
  By:   /s/ Michael Brady
 
Name: Michael Brady    
 
      Title: Treasurer    
 
                ASH RETAIL CORP.    
 
           
 
  By:   /s/ Michael Brady
 
Name: Michael Brady    
 
      Title: Treasurer    
 
                ASH RETAIL OF EASTHAMPTON, INC.    
 
           
 
  By:   /s/ Michael Brady
 
Name: Michael Brady    
 
      Title: Treasurer    

Signature page to Amendment No. 4- 1852027

 

 